298 S.W.3d 592 (2009)
PEPSI-COLA GENERAL BOTTLERS, INC., d/b/a Pepsi Americas, Inc., Respondent,
v.
3914 LINDELL, LLC, Appellant.
No. ED 92837.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Harjot S. Padda, Saint Louis, MO, for Appellant.
Michael Calvin, Patrick T. McLaughlin, Anne M. Lindner, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
3914 Lindell, LLC appeals the judgment denying its motion to set aside a default judgment in favor of Pepsi-Cola General Bottlers, Inc., d/b/a Pepsi Americas, Inc. We find the trial court did not abuse its discretion in denying 3914 Linden's motion to set aside the default judgment.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).